United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS           April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-60102
                        Conference Calendar



MARIA GUADALUPE GONZALEZ-RUBIO,               Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                              Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A73 083 867
                        --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Maria Guadalupe Gonzalez-Rubio (Rubio) has petitioned this

court to review the Board of Immigration Appeals’ order denying

her motions to reopen her deportation proceeding.   Pursuant to

FED. R. APP. P. 28(a)(9)(A), the appellant’s argument must contain

the reasons for the requested relief with citation to the

authorities, statutes, and parts of the record upon which she

relies.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-60102
                               -2-

     Rubio’s brief fails to meet this standard.   The brief

contains unsupported, conclusional assertions, does not present

any argument or analysis, and does not provide sufficient legal

citations to support Rubio’s assertions.   The petition for review

is DENIED, and we caution counsel that the filing of such an

inadequate brief in the future will invite the imposition of

sanctions.

     PETITION DENIED.